Name: COUNCIL REGULATION (EC) No 3509/93 of 10 December 1993 opening and providing for the administration of a Community tariff quota for certain hand-made products (1994)
 Type: Regulation
 Subject Matter: industrial structures and policy;  tariff policy
 Date Published: nan

 23 . 12 . 93 Official Journal of the European Communities No L 322/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 3509/93 of 10 December 1993 opening and providing for the administration of a Community tariff quota for certain hand-made products ( 1994 ) THE COUNCIL OF THE EUROPEAN UNION, Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within, and jointly represented by, the Benelux Economic Union , any operation relating to the administration of the quotas may be carried out by any one of its members,Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, as regards certain handmade products, the Community has declared its readiness to open an annual duty-free Community tariff quota of an overall amount which, for 1993 , amounted to ECU 10 540 000 with a maximum value of ECU 1 200 000 for each group of products considered; whereas products may, however, be admitted under the Community tariff quota only on presentation to the Community 's customs authorities of a document issued by the recognized authorities of the country of manufacture certifying that the goods concerned are hand made; whereas the tariff quota in question should therefore be opened with effect from 1 January 1994, at the volume set for 1993 ; HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1994, the customs duties applicable to imports of the products listed in Annex I shall be totally suspended within the limits of a Community tariff quota bearing the serial No 09.0105 and being of a volume corresponding to a value of ECU 10 540 000 subject to a maximum of ECU 1 200 000 for each six-figure code of the combined nomenclature . 2 . Admission under this quota shall , however, be granted only for products accompanied by a certificate recognized by the relevant authorities of the Community conforming to one of the models in Annex II, issued by one of the recognized authorities of the country of manufacture as given in Annex III and certifying that the goods in question are hand made . The goods must in addition be accepted as hand made by the relevant authorities of the Comrtiunity . 3 . Regulations (EEC ) No 2779/78(1 ) and (EEC) No 289/84 ( 2 ) shall apply for the purposes of determining the equivalent value in national currencies of amounts expressed in ecus. Article 2 The tariff quota referred to in Article 1 shall be administered by the Commission which may take any appropriate administrative measure in order to ensure efficient administration . Whereas equal and continuous access to the quotas should be ensured for all Community importers and the rate laid down for the quotas should be applied consistently to all imports until the quotas are used up; Whereas the decision for the opening, in the execution of its international obligations, of tariff quotas should be taken by the Community, whereas, to ensure the efficiency of a common administration of these quotas , there is no obstacle to authorizing the Member States to draw from the quota-volumes the necessary quantities corresponding to actual imports; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; (") OJ No L 333 , 30 . 11 . 1978 , p . 5 . ( 2 ) OJ No L 33 , 4 . 2 . 1984, p . 2 . No L 322/2 Official Journal of the European Communities 23 . 12 . 93 If the quantities requested are greater than the available balance of the quota volume, allocation shall be made on a pro rata basis, with respect to the requests . Member States shall be informed thereof by the Commission. Article 4 Each Member State shall guarantee importers of the products in question equal and continuous access to the quota as long as the balance of the corresponding quota volume so allows. Article 3 If an importer presents, in a Member State , a declaration of entry into free circulation including a request for preferential benefit for a product covered by this Regulation, and if this declaration is accepted by the customs authorities , the Member State concerned shall draw, from the quota volume by means of notification to the Commission, a quantity corresponding to these needs . The requests for drawing, with the indication of the date of acceptance of the said declarations , must be communicated to the Commission without delay . The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits . If a Member State does not use the quantities drawn, it shall return them as soon as possible to the corresponding quota volume. Article 5 Member States and the Commission shall cooperate closely in order to ensure compliance with this Regulation . Article 6 This Regulation shall enter into force on 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 December 1993 . For the Council The President M. WATHELET 23 . 12 . 93 Official Journal of the European Communities No L 322/3 ANNEX I List of products referred to in Article 1(1 ) CN code (*) Description of goods ex 4202 Trunks, suitcases, vanity-cases, executive-cases, briefcases, school satchels , spectacle cases, binocular cases, camera cases, musical instrument cases, gun cases, holsters and similar containers , travelling-bags, toilet bags, rucksacks, hand-bags, shopping-bags, wallets , purses, map-cases, jewellery boxes, powder-boxes, cutlery cases and similar containers of leather or of composition leather, of sheeting of plastics, of textile materials, of vulcanized fibre or of paperboard , or wholly or mainly covered with such materials : 4202 11 10 Executive-cases, briefcases, school satchels , and similar containers 4202 11 90 Other 4202 12 91 Executive-cases, briefcases, school satchels and similar containers 4202 12 99 Other 4202 19 90 Other 4202 21 00 With outer surface of leather , of composition leather or of patent leather 4202 22 90 Of textile materials 4202 31 00 With outer surface of leather , of composition leather or of patent leather 4202 32 90 Of textile materials 4202 39 00 Other 4202 91 10 Travelling-bags, toilet bags, rucksacks and sports bags 4202 91 80 Other 4202 92 91 Travelling-bags, toilet bags, rucksacks and sports bags 4202 92 98 Other ex 4202 99 00 Musical instrument cases ex 4203 Articles of apparel and clothing accessories, of leather or of composition leather: 4203 30 00 Belts and bandoliers 4203 40 00 Other clothing accessories 4419 00 90 Tableware and kitchenware, of wood ex 4420 Wood marquetry and inlaid wood; caskets and cases for jewellery or cutlery, and similar articles of wood; statuettes and other ornaments, of wood; wooden articles of furniture not falling within Chapter 94 : 4420 10 11 Statuettes and other ornaments, of wood 4420 10 19 4420 90 91 Other 4420 90 99 (*) See Taric codes in Annex IV. No L 322/4 Official Journal of the European Communities 23 . 12 . 93 CN code ('*) Description of goods ex 4818 Toilet paper, handkerchiefs, cleansing tissues, towels, tablecloths, serviettes, napkins for babies, tampons, bed sheets and similar household, sanitary or hospital articles, articles of apparel and clothing accessories, of paper pulp, paper, cellulose wadding or webs of cellulosc fibres : 4818 20 10 Handkerchiefs and cleansing or facial tissues 4818 20 91 In rolls 4818 20 99 Other 4818 30 00 Tablecloths and serviettes 4818 50 00 Articles of apparel and clothing accessories 4818 90 10 Articles of a kind used for surgical , medical or hygienic purposes, not put up for retail sale 4818 90 90 Other ex 4819 Cartons, boxes, cases , bags and other packing containers, of paper, paperboard, cellulose wadding of webs of cellulose fibres; box files, letter trays, and similar articles, of paper or paperboard of a kind used in offices, shops or the like : 4819 30 00 Sacks and bags, having a base of a width of 40 cm or more ex 4823 Other paper, paperboard, cellulose wadding and webs of cellulose fibres, cut to size or shape; other articles of paper pulp, paper, paperboard, cellulose wadding or webs or cellulose fibres: 4823 60 10 Trays, dishes and plates 4823 60 90 Other 4823 70 90 Other 4823 90 90 Other ex 5208 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing not more than 200 g/m2: ex 5208 51 00 to  Hand-dyed or hand-printed by the ' batik' method ex 5208 59 00 ex 5209 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing more than 200 g/m2: ex 5209 51 00 to  Hand-dyed or hand-printed by the 'batik' method ex 5209 59 00 ex 5212 Other woven fabrics of cotton : ex52121510  Hand-dyed or hand-printed by the 'batik ' method ex 5212 15 90 ex 5212 25 10 ex 5212 25 90 ex 5701 Carpets and other textile floor coverings, knotted, whether or not made up: 5701 10 10 Containing a total of more than 10 % by weight of silk or of waste silk other than noil 23 . 12 . 93 Official Journal of the European Communities No L 322/5 CN code (*) Description of goods 5701 90 10 Of silk , of waste silk other than noil , of synthetic fibres, of yarn falling within heading No 5605 or of textile materials containing metal threads 5701 90 90 Of other textile materials ex 5704 Carpets and other textile floor coverings, of felt, not tufted or flocked, whether or not made up : 5704 90 00 Other ex 5705 00 Other carpets and other textile floor coverings, whether or not made up: 5705 00 10 Of wool or fine animal hair .5705 00 39 Other 5705 00 90 Of other textile materials 5810 Embroidery in the piece, in strips or in motifs : 5810 10 10 to 5810 99 90 ex 6101 Men's or boys' overcoats, car-coats, capes, cloaks, anoraks ( including ski-jackets ), wind-cheaters , wind-jackets and similar articles, knitted or crocheted other than those of heading No 6103 : ex 6101 10 10 Overcoats , car-coats, capes, cloaks and similar articles :  Ponchos of fine animal hair ex 6102 Women's or girls ' overcoats, car-coats, capes, cloaks, anoraks ( including ski-jackets ), windcheaters , wind-jackets and similar articles , knitted or crocheted, other than those of heading No 6104 : ex 6102 10 10 Overcoats, car-coats, capes, cloaks and similar articles :  Ponchos of fine animal hair ex 6110 Jerseys, pullovers, cardigans, waistcoats , and similar articles, knitted or crocheted : Of fine animal hair : ex 6110 10 35  Jerseys, pullovers (with or without sleeves ) ex 6110 10 38 Of fine animal hair : ex 6110 10 95  Jerseys, pullovers (with or without sleeves ) ex 6110 10 98 ex 6201 Men's or boys' overcoats , car-coats, capes, cloaks, anoraks ( including ski-jackets ), wind-cheaters, wind-jackets and similar articles, other than those of heading No 6203 : ex 6201 11 00 Of wool or fine animal hair :  Ponchos ex 6201 92 00 Of cotton :  ( 1 ) ex 6201 99 00 Of other textile materials : - ( 1 ) (') Garments hand-dyed or hand-printed by the 'batik* method . No L 322/6 Official Journal of the European Communities 23 . 12 . 93 GN code ( *" ) Description of goods ex 6202 Women's or girls ' overcoats, car-coats , capes, cloaks, anoraks ( including ski-jackets ), wind-cheaters, wind-jackets , and similar articles other than those of heading No 6204 : ex 6202 1 1 00 Of wool or fine animal hair :  Ponchos and capes of wool  Ponchos of fine animal hair ex 6202 92 00 Of cotton :  ( 1 ) ex 6202 99 00 Of other textile materials : - (&lt;) ex 6204 Women 's or girls' suits, ensembles, jackets, blazers, dresses, skirts , divided skirts, trousers, bib and brace overalls , breeches and shorts (other than swimwear ): ex 6204 12 00 Of cotton: - 0 ) ex 6204 22 80 Other : - (') ex 6204 29 90 Other: - (') ex 6204 32 90 Other : - ( 1 ) ex 6204 39 90 Other : - 0 ) ex 6204 42 00 Of cotton : - 0 ) ex 6204 44 00 Of artificial fibres : - 0 ) ex 6204 49 90 Other : - 0 ) ex 6204 5 1 00 Of wool or fine animal hair :  Skirts and divided skirts, of wool ex 6204 52 00 Of cotton: - (') ex 6204 53 00 Of synthetic fibres : - (') ex 6204 59 10 Of artificial fibres : - f ) ex 6204 59 90 Other : - f ) (') Garments hand-dyed or hand-printed by the 'batik ' method . 23 . 12 . 93 Official Journal of the European Communities No L 322/7 CN codef *) Description of goods ex 6204 62 31 Of denim : - (') ex 6204 62 33 Of cut corduroy : - 0 ) ex 6204 62 39 Other : - ( ] ) ex 6204 62 59 Other : - 0 ) ex 6204 62 90 Other : - 0 ) ex 6204 63 18 Other : - (') ex 6204 63 39 Other : _ ( i ) ex 6204 63 90 Other : - ( 1 ) ex 6204 69 18 Other : - 0 ) ex 6204 69 39 Other : - (M ex 6204 69 50 Other : - 0 ) ex 6204 69 90 Other : - ( 1 ) ex 6205 Men's or boys' shirts : ex 6205 20 00 Of cotton : - 0 ) ex 6205 90 10 Of flax or ramie: - ( i ) ex 6206 Women's or girls ' blouses, shirts and shirt-blouses: ex 6206 30 00 Of cotton: - P ) ex 6206 90 10 Of flax or ramie: - (&gt;) (') Garments hand-dyed or hand-printed by the 'batik ' method . No L 322/8 Official Journal of the European Communities 23 . 12 . 93 CN code ! :t ) Description of goods ex 6207 Men's or boys ' singlets and other vests , underpants, briefs , nightshirts, pyjamas, bathrobes, dressing gowns and similar articles : ex 6207 91 Of cotton : 6207 91 90 Other: - (&gt;) ex 6207 99 00 Of other textile materials : - 0 ) ex 6208 Women's or girls ' singlets and other vests, slips, petticoats , briefs , panties, nightdresses, pyjamas, negliges, bathrobes, dressing gowns and similar articles : ex 6208 91 Negliges, bathrobes, dressing gowns and similar articles : ex 6208 91 19 Other : - (') ex 6208 99 00 Of other textile materials : - (') ex 6213 Handkerchiefs : 6213 20 00 Of cotton 6214 Shawls, scarves, mufflers, mantillas , veils and the like: 6214 10 00 to 6214 90 90 6215 Ties, bow ties and cravats: 6215 10 00 to 6215 90 00 ex 6217 Other made up clothing accessories ; parts of garments or of clothing accessories other than those of heading No 6212 : 621 7 1 0 00 Accessories ex 6301 Blankets and travelling rugs: 6301 20 91 Wholly of wool or of fine animal hair : 6301 20 99 Other 6301 30 90 Other 6301 40 90 Other 6301 90 90 Other ex 6302 Bed linen , table linen, toilet linen and kitchen linen : ex 6302 21 00 Of cotton : - (2 ) ex 6302 51 10 Mixed with flax: - (2 ) ex 6302 51 90 Other : ( 2 ) ex 6302 91 10 Mixed with flax: - (2 ) (') Garments hand-dyed or hand-printed by the ' batik ' method . (2 ) Articles of cotton fabric hand-dyed or hand-printed by the 'batik ' method . 23 . 12 . 93 Official Journal of the European Communities No L 322/9 CN code (*) Description of goods ex 6302 91 90 Other : - C ) ex 6303 Curtains ( including drapes ) and interior blinds; curtain or bed valances : ex 6303 91 00 Of cotton : - (&gt;) ex 6303 99 90 Other :  Double curtains of wool ex 6304 Other furnishing articles , excluding those of heading No 9404 : ex 6304 19 10 Of cotton : - (') ex 6304 92 00 Not knitted or crocheted , of cotton : - (&lt;) ex 6307 Other made up articles , including dress patterns : 6307 10 90 Other 6307 90 99 Other ex 6406 Parts of footwear ( including uppers whether or not attached to soles other than outer soles ); removable in-soles , heel cushions and similar articles; gaiters, leggings and similar articles, and parts thereof: 6406 10 11 Uppers 6406 10 19 Parts of uppers 6406 10 90 Of other materials 6406 20 10 Of rubber 6406 20 90 Of plastics 6406 91 00 Of wood 6406 99 30 Assemblies of uppers affixed to inner soles or to other sole components, but without outer soles 6406 99 50 Removable in-soles and other removable accessories 6406 99 60 Outer soles of leather or composition leather 6406 99 80 Other ex 6505 Hats and other headgear, knitted or crocheted, or made up from lace, felt or other textile fabric , in the piece ( but not in strips ), whether or not lined or trimmed; hair-nets of any material , whether or not lined or trimmed : ex 6505 90 11 Of knitted or crochetcd material , fulled or felted :  Berets of wool ex 6505 90 19 Other :  Berets of wool ( 1 ) Articles of cotton fabric hand-dyed or hand-printed by the 'batik ' method. No L 322/10 Official Journal of the European Communities 23 . 12 . 93 CN code ('j Description of goods 6602 00 00 Walking-sticks, seat-sticks, whips, riding-crops and the like ex 6802 Worked monumental or building stone (except slate ) and articles thereof, other than goods of heading No 6801 ; mosaic cubes and the like, of natural * stone ( including slate ), whether or not on a backing; artificially coloured granules , chippings and powder, of natural stone ( including slate ): ex 6802 91 Marble, travertine and alabaster : ex 6802 91 90 Other:  Carved ex 6802 92 Other calcareous stone : ex 6802 92 90 Other :  Carved ex 6802 93 90 Granite :  Carved ex 6802 99 90 Other :  Carved 7418 Table, kitchen or other household articles and parts thereof, of copper; pot scourers and scouring or polishing pads, gloves and the like, of copper; sanitary ware and parts thereof, of copper: 7419 Other articles of copper : ex 8308 Clasps, frames with clasps, buckles, buckle-clasps, hooks, eyes, eyelets and the like, of base metal , of a kind used for clothing, footwear, awnings, handbags, travel goods, or other made up articles , tubular or bifurcated rivets, of base metal ; beads and spangles of base metal : ex 8308 90 00 Other, including parts :  Beads and spangles, of base metal ex 9113 Watch straps, watch bands and watch bracelets, and parts thereof: 9113 90 10 Of leather or of composition leather ex 9113 90 90 Other:  Of fabric 9403 Other furniture and parts thereof: ex 9405 Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included; illuminated signs, illuminated name-plates and the like, having a permanently fixed light source, and parts thereof not elsewhere specified or included : 9405 10 91 Of a kind used for filament lamps 9405 10 99 Other 9405 20 99 Other 9405 40 99 Other 9405 50 00 Non-electrical lamps and lighting fittings 23 . 12 . 93 Official Journal of the European Communities No L 322/11 CN code (*) Description of goods 9405 60 99 Of other materials 9405 99 90 Other ex 9502 Dolls representing only human beings : ex 9502 10 10 Of plastics :  Ornamental dolls dressed so as to reflect the folklore characteristic of the country of origin ex 9502 10 90 Of other materials :  Ornamental dolls dressed so as to reflect the folklore characteristic of the country of origin ex 9503 Other toys; reduced size (' scale ') models and similar recreational models, working or not, puzzles of all kinds : 9503 30 10 Of wood 9503 49 10 Of wood 9503 50 00 Toy musical instruments and apparatus:  Of wood 9503 60 10 Of wood ex 9503 90 10 Toy weapons:  Of wood ex 9503 90 99 Of other materials :  Of wood ex 9601 Worked ivory, bone, tortoiseshell, horn, antlers, coral, mother-of-pearl and other animal carving material , and articles of these materials ( including articles obtained by moulding): 9601 10 00 Worked ivory and articles of ivory 9601 90 90 Other 9602 00 00 Worked vegetable or mineral carving material and articles of these materials; moulded or carved articles of wax, of stearin, of natural gums or natural resins or of modelling pastes, and other moulded or carved articles, not elsewhere specified or included; worked, unhardened gelatin (except gelatin of heading No 3503 ) and articles of unhardened gelatin No L 322/12 23 . 12 , 93Official Journal of the European Communities ANEXO II BILAG II ANHANG II Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEX II ANNEXE II ALLEGATO II BIJLAGE II ANEXOU MODELO DE CERTIFICADO DE FABRICACIÃ N MODEL TIL FREMSTILLINGSCERTIFIKAT MUSTER DER HERSTELLUNGSBESCHEINIGUNG Ã ¥Ã Ã Ã Ã ÃÃ Ã Ã  Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã ©Ã  Ã Ã Ã ¤Ã Ã £Ã Ã Ã ¥Ã Ã £ MODEL CERTIFICATE OF MANUFACTURE MODELE DE CERTIFICAT DE FABRICATION MODELLO DI CERTIFICATO DI FABBRICAZIONE MODEL VAN CERTIFICAAT VAN VERVAARDIGING MODELO DE CERTIFICADO DE FABRICO class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> 23 . 12 . 93 Official Journal of the European Communities No L 322/31 ANEXO III  BILAG III - ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente India Indien Indien ÃÃ ½Ã ´Ã ¯Ã ± India All India Handicrafts Board Inde India India Ã ­ndia PakistÃ ¡n Pakistan Pakistan Ã Ã ±Ã ºÃ ¹Ã Ã Ã ¬Ã ½ Pakistan Export Promotion Bureau Pakistan Pakistan Pakistan PaquistÃ £o Tailandia Thailand Thailand Ã ¤Ã ±Ã Ã »Ã ¬Ã ½Ã ´Ã · Thailand Department of Foreign Trade ThaÃ ¯lande Tailandia Thailand TailÃ ¢ndia Indonesia Ministerio de Comercio y de Cooperativas Indonesien Ministeriet for handel og kooperativer Indonesien Ministerium fÃ ¼r Handel und Genossenschaften ÃÃ ½Ã ´Ã ¿Ã ½Ã ·Ã Ã ¯Ã ± Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã ºÃ ±Ã ¹ Ã £Ã Ã ½Ã µÃ Ã ±Ã ¹Ã Ã ¹Ã Ã ¼Ã Ã ½ Indonesia Department of Trade and Cooperatives IndonÃ ©sie MinistÃ ¨re du commerce et des coopÃ ©ratives Indonesia Ministero del commercio e delle cooperative IndonesiÃ « Ministerie van Handel en CoÃ ¶peratieven IndonÃ ©sia MinistÃ ©rio do ComÃ ©rcio e das Cooperativas Filipinas Philippinerne Philippinen Ã ¦Ã ¹Ã »Ã ¹ÃÃÃ ¯Ã ½Ã µÃ  Regional offices of the Philippine Department of Trade and Philippines , f rIndustryPhilippines Filippine Filippijnen Filipinas IrÃ ¡n Iran Iran ÃÃ Ã ¬Ã ½ Iran The Institute of Standards and Industrial Research in Iran ( ISIRI ) Iran Iran Iran IrÃ £o No L 322/32 Official Journal of the European Communities 23 . 12 . 93 PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente Sri Lanka Sri Lanka Sri Lanka Ã £Ã Ã ¹ Ã Ã ¬Ã ½Ã ºÃ ± Sri Lanka Sri Lanka Handicrafts Board Sri Lanka Sri Lanka Sri Lanka Sri Lanka Uruguay Uruguay Uruguay Ã Ã Ã Ã ¿Ã Ã ³Ã ¿Ã Ã ¬Ã · Uruguay DirecciÃ ³n general de comercio exterior Uruguay Uruguay Uruguay Uruguai Bangladesh Bangladesh Bangladesch Ã ÃÃ ±Ã ³Ã ºÃ »Ã ±Ã ½Ã Ã ­Ã  Bangladesh Export Promotion Bureau Bangladesh Bangladesh Bangladesh Bangladesh Laos Laos Laos Ã Ã ¬Ã ¿Ã  Laos Service national de l'artisanat et de l'industrie Laos Laos Laos Laos Ecuador Ecuador Ecuador ÃÃ Ã ·Ã ¼Ã µÃ Ã ¹Ã ½Ã Ã  Ecuador Ministerio de industria, comercio e integraciÃ ³n Ã quateur Ecuador Ecuador Equador Paraguay Paraguay Paraguay Ã Ã ±Ã Ã ±Ã ³Ã ¿Ã Ã ¬Ã · Paraguay Ministerio de industria y comercio Paraguay Paraguay Paraguay Paraguai 23 . 12 . 93 Official Journal of the European Communities No L 322/33 PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente PanamÃ ¡ Panama Panama Ã Ã ±Ã ½Ã ±Ã ¼Ã ±Ã  CÃ ¡mara de comercio e industrias de PanamÃ ¡  DirecciÃ ³n de Panama ... comercio interior y extenor Panama Panama Panama PanamÃ ¡ El Salvador El Salvador El Salvador Ã Ã » Ã £Ã ±Ã »Ã ²Ã ±Ã ´Ã Ã  El Salvador DirecciÃ ³n de comercio internacional El Salvador El Salvador El Salvador El Salvador Malasia Malaysia Malaysia Ã Ã ±Ã »Ã ±Ã ¹Ã Ã ¯Ã ± Malaysia Malaysian Handicraft Development Corporation Malaysia Malaysia MaleisiÃ « MalÃ ¡sia Bolivia Bolivia Bolivien Ã Ã ¿Ã »Ã ¹Ã ²Ã ¯Ã ± Ministerio de industria, comercio y turismo  Instituto boliviano de Bolivia ~ «j -Bolivie pequena industria y artesanÃ ­a Bolivia Bolivie BolÃ ­via Honduras Honduras Honduras Ã Ã ½Ã ´Ã ¿Ã Ã Ã ± Honduras DirecciÃ ³n general de comercio exterior Honduras Honduras Honduras Honduras PerÃ º Peru Peru Ã Ã µÃ Ã ¿Ã  Peru Ministerio de industria y turismo PÃ ©rou PerÃ ¹ Peru PerÃ º No L 322/34 Official Journal of the European Communities 23 . 12 . 93 PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente Chile Chile Chile Ã §Ã ¹Ã »Ã ® Chile Servicio de cooperaciÃ ³n tÃ ©cnica (SERCOTEC) Chili Cile Chili Chile Guatemala Guatemala Guatemala Ã Ã ¿Ã Ã ±Ã Ã µÃ ¼Ã ¬Ã »Ã ± Guatemala DirecciÃ ³n de comercio interior y exterior Guatemala Guatemala Guatemala Guatemala Argentina Argentina Argentinien Ã Ã Ã ³Ã µÃ ½Ã Ã ¹Ã ½Ã ®Areent na SecretarÃ ­a de Estado y comercio y negociaciones econÃ ³micas inter ­ nacionalesArgentine Argentina ArgentiniÃ « Argentina MÃ ©xico Mexico Mexiko Ã Ã µÃ ¾Ã ¹Ã ºÃ  Mexico Secretario de comercio Mexique Messico Mexico Mexico Brasil Brasilien Brasilien Ã Ã Ã ±Ã Ã ¹Ã »Ã ¹Ã µÃ ½ Brazil Conselho Nacional de AssociacÃ µes Comerciais-CONASC SCS-Ed BrÃ ©sil PalÃ ¡cio do Comercio 1 andar 70318-BrasiIia DF Brasile BraziliÃ « Brasil 23 . 12 . 93 Official Journal of the European Communities No L 322/35 ANEXO IV  Ã ÃÃÃ G IV  ANHANG IV  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IV  ANNEX IV  ANNEXE IV  ALLEGATO IV  BIJLAGE IV  ANEXO IV NÃ ºmero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No NumÃ ©ro d'ordre Numero d'ordine Volgnummer NÃ ºmero de ordem CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CÃ  code Code NC Codice NC GN-code CÃ ³digo NC CÃ ³digo Tarie Taric-kode Taric-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Tarie Tarie code Code Tarie Codice Tarie Taric-code CÃ ³digo Tarie NÃ ºmero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No Numero d'ordre Numero d'ordine Volgnummer NÃ ºmero de ordem CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC CÃ ³digo Tarie Taric-kode Taric-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Tarie Tarie code Code Tarie Codice Tarie Tarie-code CÃ ³digo Tarie 09.0105 5212 15 90 * 11 » 91 5212 25 10 Ml * 91 5212 25 90 * 11 * 91 5701 10 10 * 10 5701 90 10 * 10 5701 90 90 * 10 5704 90 00 * 10 5705 00 10 * 10 5705 00 39 * 10 5705 00 90 * 11 * 31 * 91 5810 10 10 * 10 5810 10 90 * 10 5810 91 10 * 10 5810 91 90 * 10 5810 92 10 * 10 5810 92 90 * 10 5810 99 10 * 10 5 810 99 90 * 10 6101 10 10 * 10 6102 10 10 * 10 6110 10 35 * 10 6110 10 38 * 10 6110 10 95 * 10 6110 10 98 * 10 6201 11 00 * 10 6201 92 00 * 10 6201 99 00 * 10 6202 11 00 * 10 * 20 6202 92 00 * 10 6202 99 00 * 10 6204 12 00 * 10 6204 22 80 * 10 6204 29 90 * 10 6204 32 90 * 10 6204 39 90 * 10 6204 42 00 * 10 6204 44 00 * 10 6204 49 90 * 10 6204 51 00 * 11 6204 52 00 * 10 6204 53 00 * 10 6204 59 10 * 10 6204 59 90 * 10 6204 62 31 * 10 6204 62 33 * 10 6204 62 39 * 10 6204 62 59 * 10 6204 62 90 * 10 6204 63 18 * 10 6204 63 39 * 10 6204 63 90 * 10 6204 69 18 * 10 6204 69 39 * 10 09.0105 4202 11 10 * 10 4202 11 90 * 10 4202 12 91 * 10 4202 12 99 * 10 4202 19 90 * 10 4202 21 00 * 10 4202 22 90 * 10 4202 31 00 * 10 4202 32 90 * 10 4202 39 00 * 10 4202 91 10 * 10 4202 91 80 * 10 4202 92 91 * 10 4202 92 98 * 10 4202 99 00 * 10 4203 30 00 * 10 4203 40 00 * 10 4419 00 90 * 10 4420 10 11 * 10 4420 10 19 * 10 4420 90 91 * 10 4420 90 99 * 10 4818 20 10 * 10 4818 20 91 * 10 4818 20 99 * 10 4818 30 00 * 10 4818 50 00 * 10 4818 90 10 * 10 4818 90 90 * 10 4819 30 00 * 10 4823 60 10 * 10 4823 60 90 * 10 4823 70 90 * 10 4823 90 90 * 20 5208 51 00 * 11 * 91 5208 52 10 * 11 * 91 5208 52 90 * 1 1 * 91 5208 53 00 * 11 * 91 5208 59 00 * 11 * 91 5209 51 00 * 11 * 91 5209 52 00 * 11 * 91 5209 59 00 * 1 1 * 91 5212 15 10 * 11 * 91 No L 322/36 Official journal of the European Communities 23 , 12 . 93 NÃ ¹mero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No Numero d'ordre Numero d'ordine Volgnummer NÃ ºmero de ordem CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CN code Code NC Cod ice NC GN-code CÃ ³digo NC CÃ ³digo Tarie Taric-kode Taric-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Tarie Tarie code Code Tarie Codice Tarie Taric-code CÃ ³digo Tarie NÃ ºmero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No NumÃ ©ro d'ordre Numero d'ordine Volgnummer NÃ ºmero de ordem CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC CÃ ³digo Tarie Taric-kode Taric-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Tarie Tarie code Code Tarie Codice Tarie Taric-code CÃ ³digo Tarie )9.0105 6204 69 50 MO 6204 69 90 * 10 6205 20 00 * 10 6205 90 10 * 10 6206 30 00 M0 6206 90 10 » 10 6207 91 10 M0 6207 91 90 * 10 6207 99 00 * 10 6208 91 11 » 10 6208 91 19 * 10 6208 99 00 * 10 6213 20 00 * 10 6214 10 00 * 10 6214 20 00 * 10 6214 30 00 * 10 6214 40 00 * 10 6214 90 10 * 10 6214 90 90 * 11 * 19 6215 10 00 * 10 6215 20 00 * 10 6215 90 00 * 10 621710 00 * 10 6301 20 81 * 10 6301 20 99 * 10 6301 30 90 * 10 6301 40 90 * 91 6301 90 90 * 21 * 29 6302 21 00 * 10 6302 51 10 * 10 6302 51 90 * 10 6302 91 10 * 10 6302 91 90 * 10 6303 91 00 * 91 6303 99 90 * 31 6304 19 10 * 10 6304 92 00 * 10 6307 10 90 * 10 6307 90 99 * 91 6406 10 11 * 10 6406 10 19 * 10 6406 10 90 * 10 6406 20 10 * 10 6406 20 90 * 10 6406 91 00 * 10 6406 99 30 * 10 09.0105 6406 99 50 * 10 6406 99 60 * 10 6406 99 80 * 10 6406 99 90 * 10 6505 90 11 * 10 6505 90 19 * 10 6602 00 00 * 10 6802 91 90 * 10 6802 92 90 * 10 6802 93 90 * 10 6802 99 90 * 10 7418 10 00 * 10 7418 20 00 * 10 7419 10 00 * 10 7419 91 00 * 10 7419 99 00 * 10 8308 90 00 * 10 9113 90 10 * 10 9113 90 90 * 11 9403 30 11 * 10 9403 30 19 * 10 9403 30 91 * 10 9403 30 99 * 10 9403 40 10 * 10 9403 40 90 * 10 9403 50 00 * 10 9403 60 10 » 10 9403 60 30 * 10 9403 60 90 * 10 9403 80 00 * 10 9403 90 30 * 10 9403 90 90 * 10 9405 10 91 * 10 9405 10 99 * 10 9405 20 99 * 10 9405 40 99 * 10 9405 50 00 * 10 9405 60 99 * 10 9405 99 90 * 10 9502 10 10 * 10 9502 10 90 * 10 9503 30 10 * 10 9503 49 10 * 10 9503 50 00 * 11 9503 60 10 * 10 9503 90 10 * 10 9503 90 99 * 10 9601 10 00 * 10 9602 00 00 * 10